Citation Nr: 0024332	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to nonservice-connected pension.  The veteran, 
who had active service from January 1959 to March 1962, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.

The Board notes that a substantive appeal to the Board (VA 
Form 9) dated in late April 1999 and submitted in May 1999 is 
associated with the record.  However, in a VA Form 9 dated in 
August 1999, the "NO" response was marked in answer to the 
question whether the veteran wished to appear before the 
Board.  A personal hearing before the RO was thereafter 
scheduled.  However, the veteran did not appear for the 
scheduled hearing.  The Board may proceed with appellate 
review.


FINDINGS OF FACT

1.  The veteran had active service from January 1959 to March 
1962 and did not serve in the Republic of Vietnam.  

2.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.2 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or, to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or, to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (1999).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as defined in, and for the periods set forth in, 38 C.F.R. § 
3.2.  See 38 C.F.R. § 3.1(e), (f) (1999).  Under 38 C.F.R. 
§ 3.2(e), the Korean conflict is defined as a period of war, 
and the war-time period is defined as the period beginning on 
June 27, 1950, and ending on January 31, 1955, inclusive.  
The Vietnam Era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam, 
or as the period beginning on August 5, 1964, and ending on 
May 7, 1975, inclusive, in all other cases.  See 38 C.F.R. 
§ 3.2(f).

The record clearly shows that the veteran's active service 
was after the Korean Conflict and prior to the Vietnam Era.  
The veteran's DD Form 214 shows that the he entered active 
service in January 1959, after the Korean Conflict, as 
defined, ended.  He was separated from active service in 
March 1962, prior to the start of the Vietnam Era.  The Board 
does acknowledge that for those veterans who actually served 
in the Republic of Vietnam, the beginning date of the Vietnam 
Era is February 28, 1961.  However, the veteran does not 
contend that he served in Vietnam, and service records show 
the veteran's overseas service was in Germany.  In this 
regard, the veteran's DD Form 214 does not show any awards or 
decorations reflecting service in Vietnam and a DD Form 735 
(Health Record-Abstract of Service) shows that between 
September 1959 and February 1962 the veteran received his 
medical care in Germany.

Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Since the veteran does 
not meet the basic eligibility requirements for a nonservice-
connected pension, his claim must be denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board has no discretion and must apply the law and 
regulations as stated.  See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

